Citation Nr: 9906234	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin condition as 
secondary to exposure to Agent Orange or otherwise.

3.  Entitlement to service connection for a breathing 
disorder as secondary to exposure to Agent Orange or 
otherwise.

4.  Entitlement to service connection for a nervous condition 
as secondary to exposure to Agent Orange.

5.  Whether new and material evidence serving to reopen a 
claim of entitlement to service connection for dementia has 
been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 until July 
1968.

This appeal arises from rating decisions rendered by the 
North Little Rock, Arkansas Regional Office (RO) in September 
1992, in December 1993, and in February 1997.  By its 
September 1992 rating decision, the RO declared that new and 
material evidence bearing upon a claim for service connection 
for post-traumatic stress disorder had not been received and 
that, therefore, the veteran's claim in this regard, which 
had previously been denied in February 1986 and in December 
1988, could not be reopened.  By a supplemental statement of 
the case issued in December 1992, however, the RO did 
determine to reopen the veteran's claim for service 
connection for PTSD, though it also declared that such claim 
could not be granted.  By its December 1993 rating decision, 
the RO declined to grant the veteran service connection for 
"dementia [as] secondary to [an] inservice head injury."  
In so doing, the RO noted that the evidence of record did not 
corroborate the veteran's allegations concerning his having 
been the victim of an inservice beating.  It is noted that 
the veteran has attributed his claimed dementia as well as 
his claimed post-traumatic stress disorder to his having 
received such a beating.  By its February 1997 rating 
decision, the RO declined to award service connection, as 
secondary to exposure to herbicide agents, for a skin rash, 
for a nervous condition, and for  a breathing condition, 
noting in so doing that none of these conditions had been 
treated during service and that none of the conditions was 
among the diseases for which service connection could be 
presumptively granted on the basis of herbicide exposure.  
The RO implied that, therefore, the veteran's claims in these 
regards were not well grounded.

In February 1996, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim (which then consisted only of 
the questions of entitlement to service connection for PTSD 
and dementia) for further development. In so doing, the Board 
instructed the RO to attempt to obtain the veteran's and his 
shipmate's service personnel records and to attempt to obtain 
the deck log for the veteran's ship as well as any applicable 
treatment records from the U.S. Army Hospital in Okinawa.  
Additionally, the Board noted that, because dementia 
constitutes an organic mental disorder and because service 
connection had been denied previously (by Board decision in 
December 1988) for an organic mental disorder (i.e., 
specifically, for a an acquired psychiatric disorder 
including organic brain syndrome), it would be necessary for 
the RO to render a determination as to whether the veteran's 
claim for dementia could be reopened prior to addressing, if 
appropriate, the merits of such claim.

Having obtained the service personnel records specified by 
the Board's remand but having been unable to locate an 
address for the U.S. Army Hospital in Okinawa, the RO, by a 
supplemental statement of the case issued in March 1997, 
again denied service connection for PTSD and for dementia.

In April 1998, the Board of Veterans' Appeals again remanded 
the veteran's claim for further development, noting that the 
RO had failed to adjudicate the question of whether there 
existed new and material evidence serving to reopen a claim 
for service connection for dementia and instructing the RO to 
continue efforts to obtain records from the Okinawa Army 
Hospital.  Additionally, the Board instructed the RO to 
render a determination as to whether there existed credible 
evidence to support the existence of the non-combat stressor 
that has been alleged by the veteran, and if such evidence 
was deemed to exist, to have the veteran examined by VA 
psychiatrists for purposes of determining whether he actually 
suffers from post-traumatic stress disorder as a result of 
such stressor.  Having determined that all requested 
development had been completed, the RO, by a supplemental 
statement of the case issued in August 1998, declared that 
new and material evidence vis-à-vis the veteran's claim for 
service connection for dementia had not been received and 
that, therefore, such claim could not be reopened.  Also by 
this supplemental statement of the case, the RO again 
declined to award service connection for post-traumatic 
stress disorder, noting that the veteran's claimed stressor 
had not been verified.

The Board observes that, by testimony presented at a personal 
hearing in February 1993, the veteran may be deemed to have 
raised the issue of entitlement to service connection for 
headaches.  This issue is, therefore, referred to the RO for 
all appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim (on all issues for which a final decision 
is hereby being rendered by the Board) has been developed.

2.  The veteran did not engage in combat while on active 
duty.

3.  The veteran did not suffer an inservice stressor 
productive of post-traumatic stress disorder.

4.  The veteran's claim for service connection for a nervous 
condition (as secondary to exposure to Agent Orange) and his 
claims for service connection for a skin condition and a 
breathing condition (each as secondary to exposure to Agent 
Orange or otherwise) are not plausible or capable of 
substantiation.

5.  The record contains no competent objective evidence to 
suggest the existence of a nexus as between the veteran's 
period of active service and any currently manifested skin 
condition or breathing condition.

6.  Service connection for an organic mental disorder 
(specifically, for an 'acquired psychiatric disorder' 
including organic brain syndrome) was denied by decision of 
the Board in December 1988.

7.  The evidence that has been received since December 1988 
with regard to the veteran's dementia (an organic mental 
disorder) is not cumulative or redundant, but rather is 
relevant to and probative of the question of entitlement to 
service connection for such condition.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.304 (1998).

2.  The veteran's claim for service connection for a nervous 
condition as secondary to exposure to Agent Orange is not 
plausible or capable of substantiation.  38 U.S.C.A. § 5107 
(West 1991).

3.  The veteran's claims for service connection for a skin 
condition and for service connection for a breathing 
condition, each as secondary to exposure to Agent Orange or 
otherwise, are not plausible or capable of substantiation. 
38 U.S.C.A. § 5107 (West 1991).

4.  The evidence submitted subsequent to the Board's December 
1988 decision is both new and material, serving to reopen the 
veteran's claim for service connection for dementia.  
38 U.S.C.A. §§ 5107, 5108 (West 1991; 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Entitlement to service connection for post-traumatic 
stress disorder

Initially, the Board finds the veteran's claim for service 
connection for post-traumatic stress disorder to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, the Board finds the veteran to 
have presented a claim that is plausible.  As to another 
preliminary matter, the veteran has not indicated that there 
exist any records of probative value that are available and 
that have not already been included in his claims file.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
veteran in developing pertinent facts, as set forth by 
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), has been 
satisfied.  

Because the veteran is seeking service connection for post-
traumatic stress disorder (PTSD), his claim is governed, in 
large measure, by 38 C.F.R. § 3.304(f) which provides that 
"[s]ervice connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor."  The regulation also provides 
that, "[i]f the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor."

As was alluded to previously, the veteran claims to have 
suffered a beating (specifically, a "pistol-whipping") at 
the hands of a band of assailants during his period of active 
service.  He has claimed further that such beating represents 
the "stressor" that caused him to develop post-traumatic 
stress.  The veteran has also argued that the beating and the 
head injury resulting therefrom caused the dementia from 
which he currently suffers.  Such beating occurred, according 
to the veteran, on March 6, 1966 on the island of Okinawa.  
Following the beating, the veteran has indicated, he was 
treated overnight at the Okinawa Army Hospital and was 
subsequently returned to his ship.  In support of his claim, 
the veteran has pointed to his service medical records which 
contain a notation, dated March 14, 1966, reflecting that a 
"one-and-one-half inch laceration [was] discovered from 
[the] accident [the veteran] had on March 6, 1966."  Such 
laceration, which is noted to have been to the scalp, is 
shown to have been "butterflied closed" and dressing is 
shown to have been applied.  Additionally, the veteran has 
pointed to a sworn statement by which a shipmate has 
indicated that he was attacked and beaten along with the 
veteran on March 6, 1966.  The veteran has also pointed to a 
number of post-service medical records (many prepared by VA 
medical professionals) that appear to show the veteran's PTSD 
and additional psychiatric conditions to be related to his 
claimed inservice beating/head injury.  The Board observes 
that, through personal testimony presented before an RO 
hearing officer, the veteran has implied that his PTSD may 
also have been precipitated by his having served on vessels 
that ferried soldiers ashore in Vietnam.  In this regard, the 
veteran has indicated that, at times, he manned guns aboard 
these vessels (though, apparently, he never fired) and that 
he could view enemy fire from the vessels.  He has indicated 
having been in fear while performing these duties.  He has 
also indicated having begun to become fearful (and having had 
his military performance begin to suffer) upon receiving word 
that he would be sent to Vietnam.

The veteran's service personnel records do not reflect that 
he received any awards, badges, or ribbons that might suggest 
that he participated in combat during his period of active 
service.  Further, and because the "combat" stressor to 
which the veteran has alluded (i.e. being fearful while 
manning boats that ferried soldiers ashore and being able to 
see enemy fire at night, but never having to fire a weapon) 
does not, in itself, appear to rise to the level of actual 
combat and because it does not, in any event, lend itself to 
verification, there exist no combat stressors that may be 
accepted as valid.  This being the case, the veteran, if he 
is to be awarded service connection for PTSD, must be deemed 
to have had such condition precipitated by his alleged non-
combat stressor (i.e. the claimed inservice beating and 
pistol-whipping) which, during the pendency of this appeal, 
has appeared to constitute the primary theory upon which he 
has sought service connection.

Having reviewed the evidentiary record, the Board is 
constrained to declare that it can find no evidence to verify 
the existence of the veteran's claimed non-combat stressor, 
i.e. a claimed March 6, 1966 beating and pistol-whipping.  
Indeed, although the service medical records do contain a 
notation, dated March 14, 1966, reflecting that a "one-and-
one-half inch laceration [was] discovered from [the] accident 
[the veteran] had on March 6, 1966," such notation does not 
specify that the "accident" in question was a 
beating/pistol-whipping.  The remainder of the veteran's 
service medical records contain indications that the veteran 
may have suffered from various psychiatric conditions prior 
to and during service ; however, there exists nothing in 
these records to suggest that the veteran was, as he has 
claimed, subjected to a beating in March 1966 or to suggest 
that any condition that might be construed to constitute PTSD 
had resulted from any such beating. 

Like the service medical records, the remaining evidence 
contained in the claims file cannot be deemed sufficient for 
purposes of crediting the veteran's claimed non-combat 
stressor.  Indeed, although a shipmate of the veteran's has 
submitted an affidavit by which he has indicated that he and 
the veteran were, indeed, attacked by a band of assailants on 
March 6, 1966 and that, following the attack, he and the 
veteran were treated at a hospital (presumably the Okinawa 
Army Hospital) where the veteran received stitches that were 
"removed at a later date aboard ship," the shipmate's 
statement in this regard is uncorroborated by supporting 
evidence.  To wit, the deck log from the veteran's ship (the 
USS George Clymer) for the month of March 1966 contains no 
entries reflecting that the veteran was returned to the ship 
following a beating and hospital treatment ashore, though it 
is noted that the deck log contains entries of this sort 
concerning other sailors.  Additionally, the veteran's and 
his shipmate's service personnel records contain nothing to 
corroborate the veteran's having been the victim of a 
beating, and repeated attempts have turned up no records of 
the post-beating treatment the veteran claims to have 
undergone at the Okinawa Army Hospital.  In view of this lack 
of corroborating evidence, the Board finds that the affadavit 
suuporting the veteran's claim is not credible.  Accordingly, 
the veteran's claimed non-combat stressor must be deemed to 
be unverified and his claim for service connection for post-
traumatic stress disorder must, therefore, be denied.


Entitlement to service connection, as secondary to 
exposure to Agent Orange or otherwise, for a skin 
condition and a breathing disorder; entitlement to 
service connection, as secondary to exposure to Agent 
Orange, for a (non-PTSD) "nervous condition"

The threshold question that must be resolved with regard to 
any claim (other than with regard to requests to reopen 
disallowed claims and requests to revise prior final 
determinations) is whether the veteran has presented evidence 
to demonstrate that the claim is well grounded, that is, that 
the claim is plausible.  If he has not, then the appeal fails 
as to such claim, and the Board is under no duty to assist 
the veteran in any further development of the claim since 
such development would be futile.  See 38 U.S.C.A. § 5107(a) 
(West 1991 and Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  In the instant matter, the veteran has proffered 
no cognizable evidence to suggest the existence of a nexus as 
between his period of active service and any currently 
manifested breathing or skin conditions  Further, neither the 
veteran's claimed breathing disorder his claimed skin 
condition, nor his claimed nervous condition constitutes a 
condition based upon which service connection may 
presumptively be granted where a veteran has been exposed to 
Agent Orange or certain other herbicide agents.  Accordingly, 
the Board finds that the veteran's claims of entitlement to 
service connection, as secondary to exposure to Agent Orange, 
for each of these conditions are not well grounded and that 
such claims must, therefore, be denied pursuant to the 
decision of the United States Court of Veterans' Appeals in 
Edenfield v. Brown, 8 Vet.App. 384 (1995). 

The veteran has alleged that he suffers from a breathing 
condition, from a skin condition, and from a nervous disorder 
that were caused by his exposure to the herbicide Agent 
Orange during his period of active service.  In this regard, 
it is surmised that the veteran believes that he was exposed 
to Agent Orange while serving in the waters off the coast of 
Vietnam.

Having reviewed the veteran's service medical records, the 
Board observes that, with the possible exception of some 
apparently limited treatment for a "rash on [the] feet (in 
March 1966), for "erythema over much of [the] body 
[with]...moderate...itching [and] no apparent respiratory 
distress" (in April 1966), for "athlete's foot" (in May 
1966), and for "cellulitis of the left foot" (in July 
1967), the veteran does not appear to have suffered from a 
"skin condition" during his period of active service.  
Similarly, the veteran, though having apparently been treated 
for a cough associated with a sore throat in September 1966, 
cannot be said to have suffered from a "breathing 
condition" during his period of active service.  The report 
of the veteran's July 1968 separation examination reflects 
that both the veteran's skin and his lungs were found to have 
been "normal."  Therefore, and because the post-service 
treatment records do not reflect the possible existence of a 
skin or breathing condition until at least nine years after 
the veteran's separation from active service (December 1980 
statement reflects that I. H. Box, M.D. had noted 
hyperventilation associated with chronic anxiety, apparently 
beginning in 1977;  record of January 1983 X-ray examination 
reflects the existence of "pleural density"; February 1983 
treatment record contains a notation of "fungus"; April 
1988 treatment record reflects the excision of an 
"intradermal nevus from [the] back), the veteran cannot, at 
least with respect to his claims for service connection for a 
skin condition and a breathing disorder, successfully avail 
himself of the "direct service connection" provisions found 
at 38 C.F.R. § 3.303 (1998).   Additionally, it is noted 
that, owing at least in part to the length of the gap between 
the veteran's separation from service and any post-service 
treatment for skin and/or breathing conditions, the veteran 
cannot, at least with respect to his claims for service 
connection in these regards, make use of the provisions 
relating to presumptive service connection that are found at 
38 C.F.R. § 3.307 (1998).  

The foregoing notwithstanding, the Board observes that, 
because the veteran is claiming a skin condition, a breathing 
disorder, and a nervous condition to have been caused by 
inservice exposure to Agent Orange, his appeal must also be 
adjudicated with an eye towards 38 C.F.R. § 3.309(e) (1998) 
which provides for the granting of presumptive service 
connection where a veteran who later develops certain 
diseases was exposed to herbicide agents (e.g. Agent Orange) 
during service.  The Board is constrained to note, however, 
that this Section does not provide a basis upon which the 
veteran's claims may be granted.  Although the veteran, who 
did serve in Vietnam, is presumed to have been exposed to 
Agent Orange during service, he has not been shown to suffer 
from any of the limited number of diseases for which 
herbicide-exposed veterans may be granted service connection 
on a presumptive basis under 38 C.F.R. § 3.309(e). 

In sum, the record contains no evidence to suggest that 
either the skin condition, the breathing disorder, or the 
nervous condition from which the veteran claims to suffer 
constitutes one of the specific "diseases associated with 
exposure to herbicide agents" set forth at 38 C.F.R. 
§ 3.309(e).  Accordingly, any such skin condition, breathing 
disorder, or nervous condition cannot be deemed to have been 
caused by inservice exposure to Agent Orange.  Further, the 
evidence does not lend itself to a conclusion that any skin 
condition or breathing disorder can, in any way, be 
attributed to the veteran's period of active service.  

Because the veteran cannot make use of the regulations 
pertaining specifically to service-connected disease as 
secondary to exposure to herbicide agents (or of other 
regulations that provide for presumptive service connection), 
it becomes necessary for him to demonstrate the existence of 
a nexus as between his period of active service and the skin 
and breathing conditions for which he is seeking service 
connection .  See Rabideau v. Derwinski, 2 Vet.App. 141 
(1992) and 38 C.F.R. § 3.303(b) (1998).  It is apparent, 
however, that the veteran's written statements and sworn 
testimony constitute the only evidence to suggest the 
existence of the required nexus.  These statements and 
testimony, however, are unsupported by credible medical 
evidence and are, therefore, insufficient to constitute a 
well grounded claim.  See Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993), in which the United States Court of Veterans' 
Appeals held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107.  Accordingly, and because the veteran has 
not claimed to possess medical training or to be otherwise 
qualified to render medical opinions, his claims for service 
connection, as secondary to exposure to Agent Orange or 
otherwise, for a skin condition and a breathing disorder must 
be deemed not well grounded and, must, therefore, be denied.  
See 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998); 
Edenfield v. Brown, 8 Vet.App. 384 (1995).  See, also, Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  Additionally, 
because "nervous condition" is not among the diseases for 
which service connection may be granted on a presumptive 
basis under 38 C.F.R. § 3.309(e) where a veteran was exposed 
to herbicide agents during service, the veteran's claim for 
service connection, as secondary to exposure to Agent Orange, 
for a "nervous condition" must also be deemed not-well-
grounded. 



Whether new and material evidence serving to reopen a 
claim of entitlement to service connection for dementia 
has been received

As an initial matter, the Board notes that the requirement, 
set forth at 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
1998), that a claim be "well grounded" does not apply to 
requests to reopen disallowed claims or to requests to revise 
prior final determinations and, thus, is inapplicable here.  
See Jones v. Brown, 7 Vet.App. 134 (1994).

As was noted previously, a claim for service connection for 
an organic mental disorder (specifically, an acquired 
psychiatric disorder "including organic brain syndrome") 
was denied by the Board of Veterans' Appeals (Board) in 
December 1988.  In arriving at this decision, the Board 
presumably reviewed all pertinent evidence then of record, 
including the veteran's service medical records and various 
post-service treatment records.  As has also been noted 
previously, the Board has determined that, because dementia 
constitutes an organic mental disorder, it is necessary that 
the question of whether new and material evidence serving to 
reopen the veteran's claim for service connection for such 
condition be adjudicated. 

The Board's December 1988 decision denying service connection 
for an organic mental disorder constitutes a final decision.  
See 38 U.S.C.A. §§ 7103, 7104 (West 1991 and Supp. 1998) and 
38 C.F.R. § 20.200 (1998).  This being the case, such 
decision cannot be modified unless evidence subsequently 
presented in support of the veteran's claim for service 
connection is deemed to be both "new" and "material", thus 
warranting a re-examination of the Board's decision.  See 
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998) and 38 C.F.R. 
§ 3.156(a) (1998).

Before proceeding to undertake a discussion of whether new 
and material evidence that would serve to reopen a claim for 
service connection for dementia has been presented in the 
instant matter, it might first be useful to address briefly 
the question of what constitutes "new and material" 
evidence.  For its part, the United States Court of Veterans 
Appeals (Court) has held that "new" evidence is evidence 
that has not previously been included in the claims folder 
and has further indicated that, to be "new", such evidence 
must be more than merely redundant or cumulative, that it 
must, in fact, present new information.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1990).  The Code of Federal 
Regulations, at 38 C.F.R. § 3.156(a), mirrors the Court's 
interpretation of the meaning of "new" evidence.

Assuming, then, that a certain piece of evidence is "new," 
such evidence, if it is to be deemed sufficient for purposes 
of reopening a claim, must also be judged to be "material."  
Pursuant to 38 C.F.R. § 3.156(a), evidence is material if it 
"bears directly and substantially upon the specific matter 
under consideration...[and if], by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim."  The Court sums up the concept of materiality in 
Colvin, stating that "[m]aterial evidence is [evidence that] 
is relevant [to] and probative of the issue at hand."  Id. 
at 174.

The Court has held that, in rendering a determination as to 
whether evidence is new and material, the credibility of the 
additional evidence presented is, preliminarily, to be 
presumed.  See Justus v. Principi, 3 Vet.App. 510 (1992).  It 
should also be noted that, once the existence of "new and 
material" evidence has been established, the claim to which 
such evidence pertains must be reviewed on the basis of all 
the evidence, both old and new.  See Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As to the question at hand, i.e. whether new and material 
evidence that would serve to reopen the veteran's claim for 
service connection for dementia has been presented since 
December 1988, the Board notes that the evidence that has 
been added to the claims file since such time includes 
private and VA treatment records dated beginning in 1989 and 
continuing to the present.  Several of the VA treatment 
records submitted since December 1988 contain indications 
that the veteran suffers from organic brain syndrome, and 
some of these VA treatment records (such as one pertaining to 
treatment rendered in June 1993) reflect that the veteran's 
organic brain syndrome has been deemed to be "secondary to 
trauma."  Among the private treatment records submitted 
since December 1988 is a report submitted by D. B. Dean, M.D. 
in June 1990.  This report contains Dr. Dean's opinion that 
the veteran was "suffering from a dementia of moderate 
degree as a result of the physical assault he experienced in 
March 1966 while on active military duty...."

The above-referenced evidence (including records of VA and 
private medical treatment) may be classified as "new" in 
that it was added to the claims file after the veteran's 
receipt of the Board's December 1988 decision denying service 
connection for an organic mental disorder.  Furthermore, 
because these records, as detailed above, speak to the 
question of whether the dementia for which the veteran is 
seeking service connection had its incurrence (either as a 
result of the veteran's claimed inservice beating or 
otherwise) during the veteran's period of active service, 
they can be classified as "material" to the veteran's claim 
in this regard.  

In view of the foregoing, the Board finds that new and 
material evidence supporting the veteran's claim for service 
connection for dementia has been received and that, 
therefore, such claim should be reopened.  38 U.S.C.A. § 5108 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.156 (1998). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection, as secondary to exposure to Agent Orange 
or otherwise, for a skin condition is denied.

Service connection, as secondary to exposure to Agent Orange 
or otherwise, for a breathing disorder is denied.

Service connection, as secondary to exposure to Agent Orange, 
for a nervous condition is denied.

New and material evidence having been received, the veteran's 
claim for service connection for dementia is, hereby, 
reopened.


REMAND

As indicated above, the Board has determined that new and 
material evidence supporting the veteran's claim for service 
connection for dementia has been received.  The Board has, 
accordingly, reopened such claim.  Thus, it will be incumbent 
upon the RO to review the entire evidentiary record and to 
readjudicate the veteran's claim in accordance with the 
regulatory and statutory procedures that govern the 
adjudication of reopened claims prior to any further 
consideration of this issue by the Board.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  It is the Board's opinion, 
however, that, before the RO undertakes to readjudicate the 
veteran's claim for service connection for dementia, 
additional development of the record will be required.

In view of the foregoing discussion, this case is REMANDED 
for the following:

1.  The RO should ask the veteran whether 
there exists any additional evidence that 
might bear upon his claim for service 
connection for dementia (or for other 
organic mental disorders).  The RO should 
attempt to obtain any additional evidence 
specified by the veteran.

2.  The RO should obtain all records of 
treatment the veteran may have undergone 
at the VA Medical Center in Little Rock, 
Arkansas, at the VA Medical Center in 
Fayetteville, Arkansas, or at any 
facilities associated with these Medical 
Centers.

3.  The RO should arrange for the veteran 
to be examined by a VA psychiatrist for 
the purpose of determining the etiology 
of any dementia or other organic mental 
disorder(s) that may be found to exist.  
All indicated tests and studies should be 
performed, and the examiner should 
provide a detailed report of all 
findings.  Additionally, the examiner 
should provide a detailed answer to the 
following question:  Is it at least as 
likely as not that the veteran's dementia 
(or any other organic mental disorder) 
resulted from or was aggravated by an 
incident of his active service?  The 
examiner's opinion should reflect a 
review of the entire evidentiary record 
with special attention being directed to 
the veteran's service medical and service 
personnel records.  Therefore, the RO 
should provide the examiner with the 
veteran's claims file and with a copy of 
this remand.

4.  If the veteran fails to report for VA 
examination, the RO should allow him the 
opportunity, per 38 C.F.R. § 3.655, to 
provide good cause for his failure to 
report.

5.  Upon determining that all requested 
development has been completed and that 
any additional examination report is 
adequate, the RO should readjudicate the 
veteran's claim for service connection 
for dementia and/or for any organic 
mental disorder that is found to exist.  
In so doing, the RO should take into 
account all evidence contained in the 
claims file.  The veteran should be 
informed of the RO's decision and should 
be apprised of his appellate rights as 
they pertain thereto.  If all benefits 
requested are not granted, the case, upon 
completion of the usual adjudicative 
procedures, should be returned to the 
Board for further review.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

